United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, OFFICE OF HOUSING
MANAGEMENT, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-496
Issued: June 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 14, 2007, denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
November 2, 2006.
FACTUAL HISTORY
On November 2, 2006 appellant filed a traumatic injury claim (Form CA-1) alleging that
on that date she tripped and twisted her ankle on a slippery hallway floor. Appellant, a contract
oversight specialist, described the injury as a twisted ankle and left hip pain. The reverse of the
claim form reported appellant was off work from November 3 to 13, 2006.

The medical evidence submitted consisted of a November 3, 2006 note from a
physician’s assistant that appellant received treatment and should be excused from work
November 6 to 10, 2006. By decision dated January 5, 2007, the Office denied the claim for
compensation. The Office found an incident was established, but the medical evidence was
insufficient to establish the claim.
Appellant requested a review of the written record. She submitted a form report dated
November 3, 2006 from the physician’s assistant with a history of injury and a diagnosis of ankle
pain. In an x-ray report dated November 3, 2006, Dr. Paul Weiner, a radiologist, reported a
normal study. Appellant also submitted an undated note stating the patient was seen by a
physician’s assistant on November 3, 2006 and “I fully agree [with] her findings/diagnosis.” The
signature is illegible.1
By decision dated May 14, 2007, the Office hearing representative affirmed the
January 5, 2007 decision. The hearing representative found the medical evidence was
insufficient to establish the claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that he or she sustained an injury while in the performance of duty.3 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury, and generally this can be established only by
medical evidence.4
The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.5 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.6

1

The letterhead contains physicians Angela Marshall and Betty Siu. Appellant wrote on the note that this was
from her doctor and the doctor who signed the original documents along with the physician’s assistant.
2

5 U.S.C. §§ 8101-8193.

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

See John J. Carlone, 41 ECAB 354, 357 (1989).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

6

Id.

2

Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.7
ANALYSIS
The Office accepted that an incident occurred as alleged on November 2, 2006.
Appellant stated that she was walking on a slippery floor, twisted her left ankle and felt left hip
pain. The issue is whether the medical evidence is sufficient to establish a diagnosed injury
causally related to the employment incident. This is not a case of a minor injury confirmed by
visual inspection, or a clear-cut traumatic injury requiring only a physician’s affirmative
statement. The evidence must include a rationalized medical opinion on causal relationship
between a diagnosed condition and the employment incident.
The evidence from the physician’s assistant is not competent medical evidence as a
physician’s assistant is not a physician under 5 U.S.C. § 8101(2).8 While appellant claimed a
physician also signed the reports, the record transmitted to the Board does not confirm this claim.
None of the reports from the physician’s assistant provides clear evidence of an accompanying
signature by a physician.9 Even if these reports had been signed by a physician, they do not
provide a rationalized medical opinion on causal relationship.
The undated note submitted on February 21, 2007 appears to be from a physician, but it is
of little probative value. The note does not provide a factual and medical background or a
rationalized medical opinion on causal relationship between a diagnosed condition and the
November 2, 2006 employment incident. It is appellant’s burden of proof to submit the evidence
necessary to establish the claim, and the Board finds appellant did not meet her burden of proof
in this case.
CONCLUSION
Appellant did not meet her burden of proof to establish an injury in the performance of
duty on November 2, 2006.

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

8

George H. Clark, 56 ECAB 162 (2004).

9

The November 3, 2006 form report contains an unidentified mark, but it is not clear that this was a physician’s
signature.

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 14 and January 5, 2007 are affirmed.
Issued: June 10, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

